Citation Nr: 1026356	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-23 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to service connection for bilateral plantar 
fasciitis (claimed as problems with toes and feet, possible 
bilateral frost bite).

2.  Entitlement to service connection for a stomach condition, 
status post hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1973 to September 
1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2006 and February 2006 rating decisions of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Bilateral plantar fasciitis or other chronic disabilities of 
the feet and toes were not present in service or manifested for 
many years after service, and are not otherwise related to 
service.  

2.  A stomach condition was not present in service or manifested 
for many years after service, and is not otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis (claimed as problems with toes 
and feet, possible bilateral frost bite) was not incurred during 
active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  A stomach condition was not incurred during active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in July, August and 
November 2005, prior to the date of the issuance of the appealed 
January and February rating decisions. 

The Board further notes that the Veteran was not notified that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, 
the absence of such notice is not shown to prejudice the Veteran.  
Because the Board herein denies the claims for service 
connection, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, she was afforded a VA examination in 
October 2005.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board notes that with reference to the stomach condition and 
the etiology of the problems with toes and feet, no medical 
examination has been conducted or medical opinion obtained; 
however, there is no competent medical evidence between the 
Veteran's claimed disorders and an incident of or finding 
recorded during active service; therefore, the Board finds that 
an examination to determine the etiology of the Veteran's claimed 
disorders is not required.  38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case as there is nothing of record to suggest that 
the appellant currently has a stomach disorder or that her 
diagnosed bilateral plantar fasciitis is related to military 
service.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.





Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Plantar Fasciitis

The Veteran contends that she is entitled to service connection 
for problems with her feet and toes, diagnosed as bilateral 
plantar fasciitis, because they are directly related to similar 
problems she experienced during her time of service.  

Available service treatment records reveal that in May 1973, the 
Veteran was seen for complaints of an irritated small toe.  The 
Board notes that the service treatment records from the Veteran's 
service do not reflect any further complaints, findings or other 
references with respect to her feet.  The Veteran's August 1974 
separation physical noted normal feet and lower extremities, and 
the Veteran specifically denied not any foot trouble.  

The Veteran was afforded a VA examination in October 2005.  At 
this examination the Veteran reported that she had experienced 
foot pain during basic training which affected her occupation and 
activities of daily life because she has to deal with pain.  She 
received a diagnosis of bilateral plantar fasciitis.  The Veteran 
has not submitted any other records reflecting treatment for the 
diagnosed bilateral plantar fasciitis.  

After review of the evidentiary record, the Board finds that 
entitlement to service connection for bilateral plantar fasciitis 
is not warranted.  

The Board notes that there is no medical evidence linking the 
Veteran's current bilateral plantar fasciitis diagnosis and her 
period of service.  The submitted evidence only serves to 
establish that the Veteran has a current disability.  

The first indication of problems with her feet and toes was not 
until over 30 years after the Veteran was discharged from active 
duty.  The absence of clinical treatment records for many years 
after active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  

The passage of many years between discharge from active service 
and the medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between her military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  However, in this case, there is no medical evidence of a 
nexus between the Veteran's current disability and her military 
service.  

Although the Veteran is competent to report that she experienced 
chronic foot and toe pain symptoms during service, the Board 
specifically finds these allegations to be not credible.  As 
noted above, service treatment records reflect only a single 
isolated reference to toe irritation.  The Veteran denied foot 
trouble at the time of her separation physical in August 1974.  
Further, foot abnormalities were not evident when she was 
examined for service separation.  At the time of the August 1974 
separation examination, the Veteran gave a history of severe 
tooth and gum trouble, but denied foot symptoms.  In addition, 
post-service medical records do not show treatment or symptoms of 
a knee condition until three decades after the Veteran's 
discharge from active duty.

Accordingly, the Board finds that service connection for 
bilateral plantar fasciitis is denied.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the instant 
appeal.

Stomach Condition, status post hysterectomy

The Veteran additionally contends that she is entitled to service 
connection for a stomach condition, related to her April 1991 
hysterectomy and fibroids.  

Service treatment records show that the Veteran was treated for 
inter-menstrual bleeding in January 1974.  There are no other 
records of further complaints, findings or other references to 
any stomach or gynecological issues during her period of service.  
The Veteran's August 1974 separation examination noted normal 
pelvic examination, a normal abdomen, and a normal genitourinary 
system.  

The first post service treatment records are records related to 
the Veteran's April 1991 hysterectomy and diagnosis for fibroids.  
The October 2005 VA examination noted that the Veteran was 
experiencing menopausal symptoms; upon examination the abdomen 
and genitalia were noted to be normal.  There are no other 
records related to the Veteran's fibroids or a stomach condition.  

The Board notes that although the Veteran has submitted evidence 
of fibroids in 1991, she has not submitted any evidence of a 
current disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 
F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet.App. 141, 143 (1992).  

Although the Board acknowledges that the Veteran was seen for a 
inter-menstrual bleeding during service this was a transitory 
incident with no other references or treatment during service.  
Additionally, the Board notes that the only evidence the Veteran 
has submitted show treatment for fibroids is 17 years following 
her separation from service.  As was stated above, the absence of 
clinical treatment records for many years after active duty is 
probative evidence against continuity of symptoms since service.  
Mense, 1 Vet. App. 354 (1991).

The passage of many years between discharge from active service 
and the medical documentation of a claim disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  However, in this case, there is not only no medical 
evidence of a nexus between the Veteran's fibroids and 
hysterectomy and her military service, there is no evidence of a 
current disability.  Therefore, without evidence of a stomach 
condition or gynecological disorder in service and without 
evidence of a current stomach condition or gynecological 
disorder, service connection cannot be established.  

Accordingly, the Board finds that service connection for a 
stomach condition is denied.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; however, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.


ORDER

Service connection for bilateral plantar fasciitis (claimed as 
problems with toes and feet, possible bilateral frost bite) is 
denied.

Service connection for a stomach condition, status post 
hysterectomy, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


